                                                                     1     Kenneth H. Brown (CA Bar No. 100396)
                                                                           Miriam Manning (CA Bar No. 178584)
                                                                     2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                           150 California Street, 15th Floor
                                                                     3     San Francisco, California 94111-4500
                                                                           Telephone: 415/263-7000
                                                                     4     Facsimile: 415/263-7010

                                                                     5     E-mail: kbrown@pszjlaw.com
                                                                                   mmanning@pszjlaw.com
                                                                     6
                                                                           Counsel for E. Lynn Schoenmann,
                                                                     7     Chapter 7 Trustee

                                                                     8                           UNITED STATES BANKRUPTCY COURT

                                                                     9                           NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                   SAN FRANCISCO DIVISION

                                                                    11   In re:                                              Case No.: 20-30621
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   REALTYSHARES, INC.                                  Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                               Debtor.                 CERTIFICATE OF SERVICE
                                            ATTORNEYS AT LAW




                                                                    14
                                                                                                                             [No Hearing Required]
                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:106026.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 36-1    Filed: 09/22/21   Entered: 09/22/21 09:23:02   Page 1 of
                                                                                                                  3
                                                                     1    STATE OF CALIFORNIA                      )
                                                                                                                   )
                                                                     2    CITY OF SAN FRANCISCO                    )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On September 22, 2021, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                                          SUPPLEMENTAL DECLARATION OF LOREN KIEVE IN SUPPORT OF
                                                                     7                     TRUSTEE’S APPLICATION FOR ORDER APPROVING EMPLOYMENT
                                                                                           OF KIEVE LAW OFFICES AS SPECIAL LITIGATION COUNSEL
                                                                     8

                                                                     9                   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                         (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                    10                   was served by the court via NEF and hyperlink to the document. On
                                                                                        September 22, 2021, I checked the CM/ECF docket for this bankruptcy case or
                                                                    11                   adversary proceeding and determined that the following persons are on the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                         Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                    12                   stated below
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                   (BY US MAIL) On ________________, I caused to be served the above-described
                                            ATTORNEYS AT LAW




                                                                                         document by U.S. Mail. I am readily familiar with the firm's practice of collection
                                                                    14                   and processing correspondence for mailing. Under that practice it would be
                                                                    15                  deposited with the U.S. Postal Service on that same day with postage thereon fully
                                                                                         prepaid at San Francisco, California, in the ordinary course of business. I am aware
                                                                                         that on motion of the party served, service is presumed invalid if postal cancellation
                                                                    16                   date or postage meter date is more than one day after date of deposit for mailing in
                                                                                         affidavit.
                                                                    17
                                                                                         (BY EMAIL) On September 22, 2021, I caused to be served the above-described
                                                                    18
                                                                                        document by email to the parties indicated on the attached service list at the
                                                                                         indicated email address.
                                                                    19
                                                                                         •     Office of the U.S. Trustee / SF [Email: USTPRegion17.SF.ECF@usdoj.gov]
                                                                    20
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    21   States of America that the foregoing is true and correct.
                                                                    22           Executed on September 22, 2021 at San Francisco, California.

                                                                    23
                                                                                                                                              /s/ Oliver Carpio
                                                                    24                                                                         Legal Assistant

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:106026.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 36-1         Filed: 09/22/21 2 Entered: 09/22/21 09:23:02           Page 2 of
                                                                                                                       3
                                                                     1   SERVED VIA ECF/NEF
                                                                              Bachecki, Crom & Co., LLP JCrom@bachcrom.com
                                                                     2        Kenneth H. Brown kbrown@pszjlaw.com, ocarpio@pszjlaw.com
                                                                              R. Adam Lauridsen alauridsen@keker.com, efiling@kvn.com
                                                                     3
                                                                              Miriam Manning mmanning@pszjlaw.com, ocarpio@pszjlaw.com
                                                                              Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                     4
                                                                              Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
                                                                              E. Lynn Schoenmann tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.Com
                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:106026.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 36-1    Filed: 09/22/21 3 Entered: 09/22/21 09:23:02           Page 3 of
                                                                                                                  3
